Citation Nr: 0115591	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-15 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1964 to October 
1967.

In July 1975, the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania, denied service connection for "any psychiatric 
disorder" and later that month notified the veteran that his 
claim of service connection for a nervous disorder had been 
denied.  Thereafter, in November 1981, the RO denied a claim 
of service connection for schizophrenia and posttraumatic 
stress neurosis; however, because the notice letter sent to 
the veteran mentioned only denial of service connection for 
post-traumatic stress neurosis, no finality attaches to the 
November 1981 rating action with respect to the veteran's 
schizophrenia.  See 38 U.S.C.A. § 5104(a) (West Supp. 2000); 
Best v. Brown, 10 Vet. App. 322, 325 (1997); 38 C.F.R. § 
19.25 (2000).  

The veteran submitted a notice of disagreement (NOD) to the 
November 1981 rating action that mentioned denial of service 
connection for "post-traumatic stress" only.  The RO issued 
a statement of the case addressing service connection for 
PTSD and in November 1983, the Board of Veterans' Appeals 
(Board) denied service connection for PTSD.  

In February 1993, RO notified the veteran that new and 
material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for posttraumatic stress disorder (PTSD).  Although a notice 
of appeal rights was included with the letter, the veteran 
did not appeal.  Thus, that decision became final and is the 
last final denial of service connection for PTSD prior to the 
current claim.

This appeal arises from a January 2000 RO rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied entitlement to service connection for PTSD and 
determined that no new and material evidence had been 
submitted to reopen a claim of service connection for 
paranoid schizophrenia.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.

The Board notes that the RO adjudicated the claim of service 
connection for PTSD on a direct service connection basis even 
though there are prior final decisions on the matter.  
Therefore, the Board must address the issue of new and 
material evidence in the first instance.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 
1 (1995).  Thereafter, the Board may consider the claim on 
the merits.  

Although the veteran requested a hearing in his substantive 
appeal, he later withdrew that request.  


FINDINGS OF FACT

1.  In a July 1975 rating action, the RO denied service 
connection for "any psychiatric disability"; in a letter 
dated later that same month, the veteran was provided notice 
of the decision and of his appellate rights, did not appeal 
this determination, and the decision became final.  

2.  Evidence has been submitted since the July 1975 rating 
decision that has not previously been considered and is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for schizophrenia.

3.  In a November 1983 decision, the Board denied service 
connection for PTSD.

4.  In a January 1993 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for PTSD; in a February 1993 letter, the veteran was provided 
notice of the decision and of his appellate rights, did not 
appeal this determination, and the decision became final.  

5.  Evidence received since the January 1993 rating decision 
that has not previously been considered and is so significant 
that it must be considered to fairly decide the merits of the 
claim for service connection for PTSD.

6.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his corroborated in-service 
stressful experiences.


CONCLUSIONS OF LAW

1.  The July 1975 rating decision denying the claim of 
service connection for psychiatric disability, including 
schizophrenia, is final.  38 U.S.C.A. § 7105 (West 1991) 
(formerly 38 U.S.C. § 4005 (1970)); 38 C.F.R. §§ 3.160(d), 
19.118, 19.153 (1975).

2.  The January 1993 rating decision denying the veteran's 
application to reopen a claim of service connection for PTSD 
is final.  38 U.S.C. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 19.129 (1993).

3.  New and material evidence has been received to reopen the 
previously and finally denied claims of entitlement to 
service connection for schizophrenia and for PTSD; the claims 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (2000).

4.  With resolution of all reasonable doubt in the veteran's 
favor, PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1137, 5107 (West 1991); § 5107 (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. A. § 5107); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 
4.125 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD-214 reflects that his last duty assignment 
and major command prior to discharge in October 1967 was the 
USS FORRESTALL (CVA-59).

The veteran's service medical records (SMRs) are negative for 
any complaint or treatment for any psychiatric or nervous 
disorder.  He was seen occasionally for headaches, however, 
and a September 1965 treatment report notes a ten-year 
history of this condition.  An October 1967 separation 
examination report is negative for any relevant abnormality.  

A VA hospital report reflects that the veteran was admitted 
in early December 1968 with a two-day history of nausea, 
vomiting, and dark urine.  The examiner noted complaints of 
various aches and pains that appeared to represent only one 
chronic problem, that of frontal headaches, which began 
during active service.  The veteran's acute problems were 
lowered appetite, epigastric pain, and general malaise.  No 
psychiatric problem was noted.  He was discharged from the VA 
hospital in early January 1969 with an impression of possible 
infectious hepatitis and chronic headaches; however, while 
hospitalized the veteran submitted a claim for service 
connection for possible hepatitis, but made no mention of any 
nervous condition. 

The veteran first requested service connection for a nervous 
condition in June 1975.  He related that the disorder stemmed 
from a tragic fire aboard the USS FORRESTAL in the Gulf of 
Tonkin in 1967.  He reported that he had been psychiatrically 
committed in 1973, 1974, and 1975.  In a July 1975 rating 
action, however, the RO denied service connection for "any 
psychiatric disability"; later that same month, the RO 
notified him that his claim of service connection for a 
nervous disorder had been denied.  The veteran did not file 
an appeal.

In August 1975, the veteran submitted medical records from 
Mercy Catholic Medical Center reflecting a history of 
schizophrenia dating to 1973 with treatment at Philadelphia 
General and outpatient treatment at Woodland Avenue 
Counseling Center.  A May 1975 report notes that the veteran 
reported episodes of nervousness that began in 1964 and most 
recently in January 1974.

The veteran was hospitalized by VA in January 1976 and 
released in February 1976.  The report reflects a diagnosis 
of paranoid schizophrenia.  The report does not supply a date 
of onset or opinion as to etiology, but does note that 
destructive behavior began after being beaten in 1973.  The 
veteran underwent additional VA hospitalization from January 
to February 1977 at which time a diagnosis of paranoid 
schizophrenia with depression was given.  

In January 1981, the veteran reported treatment at Southwest 
Counseling Center and/or Philadelphia Community Mental Health 
Consortium, Inc.  The RO queried that agency and in an August 
1981 reply, they reported that the veteran had been known to 
them since 1973 and that he received medication and treatment 
for psychiatric problems.  The diagnosis was schizophrenia, 
paranoid type in partial remission.  

An October 1981 VA examination report notes that the veteran 
received Social Security Administration (SSA) disability 
benefits.  The diagnosis was paranoid schizophrenia partially 
controlled by medication. 

In October 1981, the veteran submitted a claim for service 
connection for "delayed stress" and for paranoid 
schizophrenia.  He claimed that the date of onset was 1971 
but he also said that he had nervous problems since his 
discharge from military service.  He said that he suffered 
from recurring dreams about the fire aboard the aircraft 
carrier, depression, anxiety, and rage.  He said that he had 
learned during therapy that the fire might be the source of 
his symptoms, and that he had been urged to file a VA claim.  

In a November 1981 rating decision, the RO denied service 
connection for posttraumatic stress neurosis and for 
schizophrenia.  The veteran was notified of the decision in a 
letter dated in December 1981.  The letter, however, mentions 
only denial of service connection for post-traumatic stress 
neurosis.  Further, a copy of the rating decision was 
apparently not sent to the veteran.  

In January 1982, the veteran underwent a VA psychiatric 
evaluation for pension purposes.  That report reflects that 
the veteran was disabled from working and, although he was 
off medication, he did not have anxiety, depression, or 
delusion at that time.  The psychiatrist gathered from the 
interview that the veteran's difficulties began or became 
severe in 1973, following a beating by railroad police.  
Current complaints were reportedly "rather vague" but 
centered on his financial difficulty.  He said that SSA 
benefits stopped in November 1981 because they felt he could 
work although he reportedly had not been employed since 1976.  
It was noted that he was involved in a ship fire in 1967 that 
killed 140 seamen, although he thought about it only 
occasionally and mentioned it only after being questioned.  
He did not have repeated recollections of the event, either 
waking or while asleep, nor did he display symptoms of PTSD.  
The diagnoses were chronic schizophrenia, residual type; and, 
posttraumatic stress neurosis-not found.  

In March 1982, the veteran reported that in-service anxiety 
began when he did not graduate from boot camp with his class, 
but was delayed twice.  He felt that he had been 
discriminated against on racial grounds.  

In May 1983, the veteran testified that he had symptoms both 
in-service and immediately thereafter.  He reported that his 
family and friends thought he was irritable immediately after 
active service.  He testified that he thought of the fire 
occasionally but not that often.  He recalled that the fire 
occurred on July 29, 1967, and that he was below deck at the 
time and did not witness it.  He stated that the dead were 
not buried at sea but brought home in plastic bags, and that 
he could see and smell them until they arrived in Subic Bay.  
He further testified that a friend was killed in the fire and 
another injured by shrapnel from exploding ordnance.  

In November 1983, the Board denied service connection for 
PTSD on the basis that there was no diagnosis of PTSD.  
Thereafter, in June 1988, the veteran again requested service 
connection for PTSD.  In doing so, he reported five years of 
prior treatment at a VA outpatient clinic.  In August 1989, 
the veteran again requested service connection for PTSD and 
reported VA treatment at Coatesville and at the VA outpatient 
clinic in Philadelphia.  

The Philadelphia VA health clinic subsequently supplied 
records of outpatient treatment that do not reflect treatment 
for any mental condition.  Some of the reports are dated in 
1989; others were undated.  

In a March 1990 rating decision, the RO determined that the 
evidence submitted was not new and material evidence and in a 
May 1990 letter, the RO notified the veteran of the 
determination.  The veteran submitted an NOD in April 1991 
and requested a hearing.  He reported that he had mental 
problems due to the ship fire and due to racist treatment 
aboard ship.  He submitted an October 1990 VA hospital report 
that reflects current symptoms.  The examiner gave a 
diagnosis of chronic paranoid schizophrenia and felt that the 
veteran was employable.  

In June 1991, the RO issued the veteran an SOC that confirmed 
and continued its prior determination that the evidence 
submitted was not new and material to the issue of service 
connection for PTSD.  In the SOC the RO informed the veteran 
that he would be advised in the next few days of his hearing 
date.  The claims file does not reflect that the veteran was 
ever contacted concerning the hearing or that he filed a 
substantive appeal.  

The veteran again contacted the RO in September 1992, 
requesting service connection for PTSD.  He reported eleven 
years of VA outpatient treatment. 

In November 1992, the RO obtained a September 1990 VA 
hospital report, which reflects a one-day admission in 
September 1990 for treatment of delusions, paranoia, and 
hostile ideation.  

In a January 1993 rating decision, the RO determined that the 
evidence received was not new and material and thus denied 
his petition to reopen a claim of service connection for 
PTSD.  In a February 1993 letter, the RO notified the veteran 
that service connection for PTSD had been denied in December 
1981 and that the one-year appeal period for that decision 
had expired.  

In March 1999, the veteran requested that his claims for PTSD 
and for schizophrenia be reopened.  He reported that he had 
depression during active service. 

In April 1999, the RO requested that the veteran submit new 
and material evidence to reopen the claim of service 
connection for schizophrenia and that he provide specific 
information about his PTSD. 

The veteran underwent a VA PTSD examination in May 1999.  The 
examiner noted the 1967 ship fire and stated that the veteran 
was burned in the fire, saw others burned in the fire, and 
had recurrent nightmares.  The report notes that the veteran 
felt that he could not work and that he currently received 
SSA benefits.  The primary Axis I diagnosis was chronic 
paranoid schizophrenia.  The secondary Axis I diagnosis was 
PTSD.  The examiner noted that all diagnostic criteria for 
PTSD had been met although the veteran's PTSD was mild.  The 
examiner then stated that the veteran barely met the PTSD 
criteria and the vast majority of his psychiatric symptoms 
and his disability were attributed to schizophrenia.  

In a subsequent letter to an elected official, the veteran 
reported that he received burns to his back while fighting 
the fire aboard ship and that he had witnessed others burned.  
He mentioned that there was a possibility of abandoning the 
ship.  He recalled odor from the dead bodies.  In a statement 
in support of claim received in July 1999, the veteran 
reported that although he was burned, he was not treated 
because the more severely injured had priority.  He reported 
that he helped pick up dead bodies and still had nightmares 
about that. 

In November 1999, records received from the National 
Personnel Records Center (NPRC) confirm that the veteran 
received the Vietnam Service Medal and confirm his active 
service dates.  A Department of the Army (DA) Form 20 
reflects that he enlisted in the Army Reserves in July 1976.

VA outpatient reports dated from 1988 to 2000 were 
subsequently received.  These reflect treatment at various 
times for various health concerns.  The entries show that the 
veteran was seen on numerous occasions for various 
psychiatric symptoms and was diagnosed as having a thought 
disorder and PTSD.  In this regard, the Board observes that 
he complained of having continued nightmares of a ship fire.

The veteran underwent a VA PTSD examination in April 2000 
that was conducted by a panel of two psychiatrists.  The 
examiners noted that the veteran served aboard a ship in 1967 
when fire broke out.  After service, the veteran worked as a 
railroad trainman and flagman for three years from 1968 to 
1971 and worked at other jobs and self-employment 
occasionally.  He had received mental health treatment from 
VA since 1982.  Past VA hospitalization was noted.  The 
examiners noted chronic gastrointestinal problems since 
military service.  During the examination, the veteran 
reported anxiety during service due to racism, hazing of 
newcomers, and revolts.  He reported that when the fire 
aboard the ship occurred, he was below deck but was sent to 
general quarters where he fought fire and saw men burned.  He 
admitted that he was very frightened during the incident.  He 
recalled that the fire burned three days and that he could 
smell the bodies.  After service, he worked at various jobs 
but avoided talking about the fire.  Depression, headaches, 
visual and audible delusions began.  He admitted to marijuana 
use.  The examiners noted that the veteran was taking 
injectable neuroleptic Prolixin and had received treatment 
since 1982.  His major psychotic symptoms seemed currently to 
be in partial remission.  Both psychiatrists agreed that 
based on the history supplied, the veteran had PTSD symptoms 
in the past, but that those symptoms had abated over time.  
The primary diagnosis was paranoid schizophrenia plus 
occasional marijuana abuse in recent years.  At the time of 
the examination, the paranoid schizophrenia was felt to be in 
partial remission under heavy medication.  

In March 2000, the RO received additional VA mental health 
outpatient treatment reports dated from 1998 to 2000.  These 
reports generally note alteration of thought processes and 
marijuana use.  An August 1999 report notes an assessment of 
some residual signs of PTSD, namely irritability and anger.  
A November 1999 report notes that a combination of thought 
disorder and PTSD symptoms had potential for exacerbating the 
veteran's mental health difficulties.  Injections of Prolixin 
Diaconate continued throughout the period.  

In a June 2000 SOC, the RO noted that evidence received was 
new and material evidence for service connection for 
schizophrenia.  The RO then denied service connection for 
schizophrenia on the basis that it had not been linked to 
active service.  In the SOC, the RO also noted that a 1983 
Board decision denied service connection for PTSD.  The RO 
did not address whether that was the most recent final 
decision on the PTSD issue or whether new and material 
evidence had been submitted to reopen the PTSD claim.  
Rather, the RO determined that the current PTSD claim was not 
well grounded.

Finally, pertinent information located by the Board via the 
Internet corroborates the veteran's claim stressor involving 
a fire on the USS Forrestal during his period of service that 
on July 29, 1967, a copy of which has been associated with 
the claims folder.

II.  Legal Analysis

As noted in the introduction, both service connection claims 
were the subject of a prior final decision, albeit one dated 
in 1975 and one in 1993.  The veteran was provided notice of 
those rating actions and of his procedural and appellate 
rights; however he did not appeal.  Regulations in effect at 
the time of each decision state that when a claim has been 
disallowed by the RO and not appealed within applicable time 
limits, the decision becomes final.  38 U.S.C.A. § 7105 (West 
1991) (formerly 38 U.S.C. § 4005 (1970)); 38 C.F.R. 
§§ 3.160(d), 19.118, 19.153 (1975) 38 C.F.R. § 3.104, 
3.160(d), 19.129 (1993).  Furthermore, under current 
regulation, they may not be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 3.160(d), 20.302, 20.1103 (2000).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  The credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

A.  Schizophrenia 

As discussed in the factual background, the pertinent 
evidence of record at the time of the July 1975 rating 
decision that denied service connection for schizophrenia 
includes the veteran's SMRs and DD-214, and statements of the 
veteran.  This evidence did not include a diagnosis of 
schizophrenia.  The evidence received since that time shows 
that the veteran has been diagnosed as having schizophrenia 
on numerous occasions, that the veteran began seeking formal 
treatment for psychiatric disability in 1973, and that he was 
diagnosed as having schizophrenia.  The evidence also 
includes a May 1975 Mercy Catholic report that notes that the 
veteran reported episodes of nervousness that began in 1964.  
In addition, an August 1981 Southwest Counseling Center 
report reflects that he was diagnosed as having paranoid 
schizophrenia and that he was receiving treatment at that 
facility since January 1973.  Moreover, in May 1999, a VA 
examiner diagnosed as having this condition, and in April 
2000, two VA psychiatrists determined that the correct 
diagnosis was paranoid schizophrenia, in partial remission 
under heavy medication.  Although an earlier diagnosis of 
paranoid schizophrenia had been considered, the latter 
diagnosis was given by a panel of two psychiatrists and 
reflects a discussion of schizophrenia versus PTSD symptoms.  
The RO determined that the above evidence was new and 
material the Board agrees and thus the claim is reopened.  
The Board notes that this evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, especially in light of the 
apparent basis of the RO's July 1975 decision.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claim of service connection for 
schizophrenia is reopened.

B.  PTSD 

The evidence of record at the time of the January 1993 rating 
decision that denied service connection for PTSD did not 
include a diagnosis of PTSD.  Significantly then, because a 
May 1999 VA PTSD examination report does contain a diagnosis 
of PTSD, as well as those contained in the outpatient 
treatment records, this certainly results in a more complete 
record for evaluation the claim.  Therefore, new and material 
evidence sufficient to reopen the claim has been submitted.  
Thus, the claim of service connection for PTSD must be 
reopened.  

The Board determines that the RO has met its duty to assist 
the veteran in the development of the claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Although SSA records have not been obtained, there is enough 
evidence to determine that a diagnosis of PTSD related to 
active service has been made.  Service medical and personnel 
records were obtained and associated with the claims folder.  
NPRC has indicated that all available records have been 
forwarded.  Multiple VA examinations were conducted, and 
copies of the reports associated with the file.  The Board 
notes that the RO recently determined that the claim for 
service connection for PTSD was not well grounded.  The 
requirements concerning well groundedness have been deleted 
by the Veterans Claims Assistance Act of 2000; however, 
handling the matter at this time will not violate the 
prejudice safeguard set forth in Bernard v. Brown, 4 Vet. 
App. 384 (1993).  This is so because the decision below is 
favorable to the veteran.

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  In addition, service connection for PTSD is subject 
to additional requirements.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2000); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In May 1999, a VA psychiatrist determined that the veteran 
suffered from PTSD stemming from active service.  The 
examiner remarked that PTSD is a secondary Axis I diagnosis; 
however, the fact that PTSD is a secondary diagnosis does not 
negate it; it remains valid.  See 38 C.F.R. § 4.125.  It is 
noted that in April 2000, a board of two VA psychiatrists 
determined that the veteran's PTSD appeared to have abated 
and determined that the primary diagnosis was schizophrenia.  
This is essentially the same diagnosis as that made by the 
previous, May 1999 VA psychiatrist.  Moreover, in April 2000, 
the examiners noted that the veteran was under heavy 
medication for schizophrenia.  This calls into question 
whether the evidence heavy medication played a part in 
abating the PTSD symptoms.  Resolving any remaining doubt on 
the issue, the Board finds that the veteran does suffer from 
PTSD.

The Board does not find evidence that the veteran is a combat 
veteran.  The veteran's service records do not reflect that 
he received any medal that conclusively establishes combat.  
The Board notes that the USS FORRESTAL did catch fire on July 
29, 1967, off the coast of Vietnam at a large cost the life.  
Moreover, the record suggests that while the aircraft carrier 
might have been preparing to launch or recover combat 
aircraft that the time that the fire occurred, the fire 
itself was not caused by any enemy activity.  The Board 
therefore finds that the veteran did not engage in combat and 
must determine whether there is credible supporting evidence 
that the claimed stressor occurred.  In determining whether 
there is credible supporting evidence of a stressor, the 
Board is not bound to accept of veterans uncorroborated 
account of service or the opinions of mental health 
professionals that PTSD had its onset during the veteran's 
period of active duty service.  Falk v. West, 12 Vet. App. 
402 (1999); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

As noted above, there is independent evidence that the 
veteran's claimed stressor, a devastating fire aboard his 
ship, did occur as claimed.  His DD-214 reflects that he was 
discharged from active service in October 1967 from the USS 
FORRESTAL.  Moreover, for a period of approximately thirty 
years, the veteran has consistent reported having psychiatric 
symptoms related to that in-service incident.

Thus, the regulatory requirements for service connection for 
PTSD have been met and the claim must be granted.  In 
reaching this determination, the Board also recognizes that 
the information received from the Internet does not provide 
specific corroboration of the veteran's witnessing or 
participating in the fire on the USS Forrestal.  In Suozzi v. 
Brown, 10 Vet. App. 307 (1997), however, the United States 
Court of Veterans Appeals (now known as United States Court 
of Appeals for Veterans Claims) (Court) held that, by 
requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" far too narrowly.  Id. at 311.  In Suozzi, 
the Court found that a radio log, which showed that the 
veteran's company had come under attack, was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

In light of the foregoing, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for PTSD is warranted.


ORDER

1.  New and material evidence having been submitted, the 
claim for service connection for schizophrenia is reopened.  
To that extent, the appeal is granted.

2.  New and material evidence having been submitted, the 
claim for service connection for PTSD is reopened and the 
claim for service connection for PTSD is granted.


REMAND

The record reflects that the veteran was initially diagnosed 
as having schizophrenia in the early 1970s and has been 
repeatedly diagnosed as suffering from this condition since 
that time.  To date, however, a medical professional has not 
offered an opinion as to whether this disability had its 
onset during service, within one year of the veteran's 
discharge from active duty, or is otherwise related to his 
period of active duty, to include the corroborated in-service 
fire aboard the USS FORRESTAL.  The record is therefore 
insufficient to adjudicate the claim.  The duty to assist 
includes ordering a fresh examination if the record is 
insufficient.  See 38 C.F.R. § 4.2 (2000); Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).  Moreover, the duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In addition, the veteran has indicated that he received SSA 
disability benefits.  His claims folders do not reflect that 
the RO has attempted to obtain these records.

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received for schizophrenia that are not 
currently of record.  If such records are 
not available, the RO should clearly 
document that fact in the claims files.

2.  The RO should attempt to obtain any 
SSA disability determinations and the 
medical evidence on which they are based.  
If such records are not available, the RO 
should clearly document that fact in the 
claims files.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Following the above development, the 
claims files should be returned to the VA 
physician who offered the April 2000 
psychiatric opinion.  If that physician 
is no longer available, a qualified 
substitute may be used.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the requested opinion.

5.  The examiner should review the claims 
files and acknowledge such review in the 
examination report.  The examiner is 
asked to express an opinion as to whether 
it is at least as likely as not that the 
veteran's schizophrenia had its onset 
during or within one year from his 
discharge from active duty.  If the 
examiner is of the opinion that it is 
less likely than not that the veteran's 
schizophrenia had its onset during or 
within the veteran's first post-service 
year, it is requested that the examiner 
offer an opinion as to whether it is at 
least as likely as not that his 
schizophrenia is related to his period of 
military service, to include the 
corroborated in-service fire aboard the 
USS Forrestal.  A complete rationale for 
any opinions and conclusions should be 
set forth in a legible report.  

6.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 


